Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 26, 2019

                                       No. 04-19-00575-CV

                  IN THE ESTATE OF CARLOS AGUILAR, DECEASED

                    From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2012-PB4-000048-L2
                          Honorable Victor Villarreal, Judge Presiding


                                          ORDER
        The trial court’s judgment was signed on August 12, 2019. Because appellant timely
filed a notice of appeal, the clerk’s record and reporter’s record were due to be filed in this court
within sixty days from the date of the judgment, i.e., on October 11, 2019. See TEX. R. APP. P.
35.1. Neither record has been filed. The trial court clerk has filed a notification of late record
stating that appellant has failed to request and pay, or make arrangements to pay, the fees for
preparing the clerk’s record and that appellant is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days from the date of this order that either (1) the clerk’s fee for preparing the clerk’s record
has been paid or arrangements have been made to pay the clerk’s fee and any additional contents
of the clerk’s record have been designated pursuant to TEX. R. APP. P. 34.5(b), and (2) a written
request has been made for preparation of the reporter’s record pursuant to TEX. R. APP. P. 34.6
(b), and the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (3) appellant is entitled to appeal without paying the clerk’s fee and the court reporter’s
fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court